DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3 - 10, 12, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okumura (US 20140211029 A1.)
Regarding claim 1, Okumura discloses a zoom lens (Fig. 13, embodiment 7) including, in order from object side to image side, a first lens unit (L1) having a positive refractive power ([0045]; also, see table “Numerical Embodiment 7”, Unit 1 has positive focal length), a second lens unit (L2) having a negative refractive power ([0045]; also, see table, Unit 2), a third lens unit (L3) having a positive refractive power ([0045]; also, see table, Unit 4), and a fourth lens unit (L4) having a positive refractive power ([0045]; also, see table, Unit 5),
wherein, during zooming from a wide-angle end to a telephoto end (see table, distances at wide angle end to distances at telephoto end), the first lens unit is arranged to move (d5 shows the distance of L1 shifting), the distance between the first lens unit and the second lens unit increases (d5 shows that the distance between the L1 and L2 increases from wide to telephoto), the distance between the second lens unit and the third lens unit decreases (d12 shows distance between L2 and L3 decreases from wide to telephoto), and the distance between the third lens unit and the fourth lens unit decreases (d18 shows distance between L3 and L4 decreases from wide to telephoto),
wherein the second lens unit (L2) consists of a first lens (sub-lens unit, L21; [0098]) having a negative refractive power (L21 has a negative lens, [0099]) and a second lens (sub-lens unit, L22; [0098]) having a positive refractive power (L22 is a positive lens [0099]), the second lens being disposed on the image side of the first lens (shown in Fig. 13), and wherein a following conditional expression is satisfied:
-0.3<f2/ft<0.0
where f2 represents a focal length of the second lens unit and ft represents a focal length of the zoom lens at the telephoto end (see table, f2 = -22.31 and ft = 241.19; therefore, f2/ft = -0.092, satisfying the inequality -0.3<-0.092<0).

Regarding claim 3, Okumura discloses claim 1, and inherently discloses wherein a following condition expression is satisfied:
1.0<β2t/β2w<10.0
where β2t represents a lateral magnification of the second lens unit at the telephoto end and β2w represents a lateral magnification of the second lens unit at the wide-angle end.
(The known equation for lateral magnification is β2 = f2/(f1+f2-D1), where f2 = focal length of group 2, f1 = focal length of group 1, and D1 = distance between the lens groups [see, for example, Inadome, et al. (US 5699198 A), c. 3, ln. 16 as evidence of this known equation.]
Therefore, given this equation:
β2t = -22.31 / (129.21 + -22.31 - 62.00) = -0.496,
β2w = -22.31 / (129.21 + -22.31 - 7.00) = -0.223
β2t/β2w = -0.496/-0.223 = 2.224,
which satisfies 1.0<2.224<10.0)

Regarding claim 4, Okumura discloses claim 1, wherein a following conditional expression is satisfied:
-1.0<f2/SKt<0.0
where SKt represents a back focus at the telephoto end (f2 = -22.31, SKt = 63.95, f2/SKt = -.34, which satisfies -1.0<-.34<0.0).

Regarding claim 5, Okumura discloses claim 1, wherein a following conditional expression is satisfied:
0.0<f4/ft<3.5
where f4 represents a focal length of the fourth lens unit (f4 = 44.78, ft = 241.19, f4/ft = .18, which satisfies 0.0<.18<3.5).

Regarding claim 6, Okumura discloses claim 1, wherein a following conditional expression is satisfied:
0.0<f4/f3<13.0
where f3 represents a focal length of the third lens unit and f4 represents a focal length of the fourth lens unit (f4 = 44.78, f3 = 44.59, f4/f3 = 1.00, which satisfies 0.0<1.00<13.0).

Regarding claim 7, Okumura discloses claim 1, wherein a following conditional expression is satisfied:
0.2<f3/f1<1.7
where f1 represents a focal length of the first lens unit and f3 represents a focal length of the third lens unit (f1 = 129.21, f3 = 44.59, f3/f1 = 0.345, which satisfies 0.2<0.345<1.7).

Regarding claim 8, Okumura discloses claim 1, wherein a following conditional expression is satisfied:
-1.2<f2/f3<0.0
where f3 represents a focal length of the third lens unit (f2 = -22.31, f3 = 44.59, f2/f3 = -0.50, which satisfies -1.2<-0.50<0.0).

Regarding claim 9, Okumura discloses claim 1, wherein a following conditional expression is satisfied:
2.0<ft/fw<5.0
where fw represents a focal length of the zoom lens at the wide-angle end (ft = 241.19, fw = 56.80, ft/fw = 4.246, which satisfies 2.0<4.246<5.0).

Regarding claim 10, Okumura discloses claim 1, further comprising, a fifth lens unit (L5), having a negative refractive power ([0045]; also, see table, Unit 6), located nearer to the image side than the first to fourth lens units (arrangement shown in Fig. 13).

Regarding claim 12, Okumura discloses an image pickup apparatus (Fig. 17) comprising:
a zoom lens (1); and
an image sensor (7) configured to receive light of an image formed by the zoom lens [0104].
The additional limitations mirror claim 1 and are similarly interpreted and rejected.

Regarding claim 13, Okumura discloses an image pickup system (Fig. 17) comprising:
a zoom lens (1); and
a controlling unit configured to control the zoom lens during zooming (inherent, some CPU/processor must exist in order to control and activate the functions of the digital camera).
The additional limitations mirror claim 1 and are similarly interpreted and rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okumura in view of Sugita (US 20170322399 A1.)
Regarding claim 11, Okumura discloses 10, and also further discloses a sixth lens unit (L6), located nearer to the image side than the first to fifth lens units (shown in Fig. 13.)  However, while Okumura discloses the lens unit, the reference fails to disclose the lens unit having a negative refractive power, as required by the instant claim.  Despite this, the Examiner maintains that such an element would be obvious to one of ordinary skill in the art, as taught by Sugita.
Sugita discloses a zoom lens system with a first lens unit (L1) having a positive refractive power, a second lens unit (L2) having a negative refractive power, a third lens unit (L3) having a positive refractive power, a fourth lens unit (L4) having a positive refractive power, and a fifth lens unit (L5) having a negative refractive power, similar to Okumura.  Additionally, Sugita discloses a sixth lens group (L6) having a negative refractive power.
Because Sugita discloses a negative powered lens group that still allows for the light to pass through to the imaging element, it would be obvious to one of ordinary skill in the art to try a similar lens group with a negative power.  This design is known effective choice to those in the art and would still allow the lens to function as a zoom lens, while not generating an unexpected technical result.

Claim(s) 14 - 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okumura in view of Sugita (US 20190149727 A1.)
Regarding claims 14 - 15, Okumura discloses claim 13.  However, while Okumura must inherently have some control unit, the reference fails to disclose that the controlling unit is configured as a separate body from the zoom lens, includes a transmission unit that transmits a control signals, includes an operation unit that operates the zoom lens, as required by the instant claims.  Despite this, the Examiner maintains that such an element would be obvious to one of ordinary skill in the art, as taught by Mori.
Mori discloses a camera system with multiple lens groups, similar to Okumura.  Additionally, Mori discloses a control unit (808, Fig. 10) separate from the lens portion (camera arrangement shown in Fig. 11, where the lens is detachable [0064]), where the control unit transmits data to the lenses (connection shown in Fig. 10), and an operation member (809) and an input unit (806) that is controlled by the user to control the zoom [0045.]
These elements are extremely well known in the art for operating a digital camera and its functions.  Therefore, it would be obvious to one of ordinary skill in the art to include these elements with the camera of Okumura for the same purpose with predictable results.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okumura in view of Uchida, et al. (US 20140240554 A1.)
Regarding claim 16, Okumura discloses claim 13.  However, Okumura fails to disclose the use of a display, as required by the instant claim.  Despite this, the Examiner maintains that such an element would be obvious to one of ordinary skill in the art, as taught by Uchida, et al. (hereafter, “Uchida.”)
Uchida discloses a camera with multiple lens groups (Fig. 22), similar to Okumura.  Additionally, Uchida discloses a display (liquid crystal monitor, 103) to display the image signal obtained by the image sensor.  This monitor allows the user to see the image as the zoom adjusts in real-time and the inclusion of such a monitor is extremely well known in the art.
Therefore, it would be obvious to one of ordinary skill in the art to include a display because it would be preferable for the user to see the image as it is zoomed.

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Citation of Pertinent Art
	The prior art made of record is considered pertinent to the applicant’s disclosure, but is not relied upon as a reference for the preceding sections:
Hamano, et al. (US 20030231388 A1) discloses a zoom lens.
Hamano, et al. (US 20050243438 A1) discloses a zoom lens.
Mori, et al. (US 20210231931 A1) discloses a zoom lens.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dwight Alex C Tejano whose telephone number is (571)270-7200. The examiner can normally be reached M-F 10AM-6PM with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Dwight Alex C. Tejano/
Examiner
Art Unit 2698



/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698